Dismissed and Memorandum Opinion filed May 2, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00904-CV

                       GARRY WASHINGTON, Appellant
                                          V.

            COMMISSION FOR LAWYER DISCIPLINE, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-71582

               MEMORANDUM                           OPINION
      This is an appeal from an order dismissing appellant’s bill of review signed
August 24, 2012. The clerk’s record was filed December 3, 2012. The official
court reporter notified this court on January 7, 2013, that no reporter’s record was
taken in this case. Accordingly, the court set the date that appellant’s brief was due
at February 6, 2013. Appellant’s brief was not filed, and appellant did not request
an extension of time to file the brief. See Tex. R. App. P. 38.6(a), (d).
      On March 5, 2013, this court issued an order stating that unless appellant
filed a brief on or before April 1, 2013, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b). Appellant did not file a brief or any
other response to this court’s order.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                         2